


Exhibit 10.1


THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT






THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 13, 2015, by and among REGENCY CENTERS, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), REGENCY CENTERS CORPORATION, a corporation formed under the laws of
the State of Florida (the “Parent”), each of the Lenders party hereto, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (together with its
successors and assigns, the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Third Amended and Restated Credit
Agreement dated as of September 7, 2011 (as amended and as in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit
Agreement is amended as follows:


(a)    The Credit Agreement is amended by inserting the following defined terms
into Section
1.1. in appropriate alphabetical order:


“Third Amendment Effective Date” means May 13, 2015.


“Unrestricted Cash” means, as of any date of determination, cash and Cash
Equivalents held by the Borrower and its Subsidiaries other than tenant deposits
and other cash and Cash Equivalents that are subject to a Lien (other than Liens
of a depository institution or securities intermediary arising by virtue of any
statutory or common law provisions, rights of set-off or similar rights or
remedies as to deposit accounts or securities accounts or other funds maintained
with such depository institution or securities intermediary (other than any of
the foregoing intended as cash collateral)) or a Negative Pledge or the
disposition of which is restricted in any way that would prohibit the use
thereof for the payment of Indebtedness.


(b) The Credit Agreement is amended by restating the definitions of “Applicable
Facility Fee”, “Applicable Margin”, “Capitalization Rate”, “Issuing Bank”,
“Termination Date”, “Third Party Net Income” and “Total Asset Value” in Section
1.1. in their entireties to read as follows:


“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:








--------------------------------------------------------------------------------




Level
Facility Fee
1
0.125%
2
0.150%
3
0.200%
4
0.250%
5
0.300%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.


“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Third Amendment Effective Date, the Applicable
Margin is determined based on Level 3. Any change in the Borrower’s Credit
Rating which would cause it to move to a different Level shall be effective as
of the first day of the first calendar month immediately following receipt by
the Administrative Agent of written notice delivered by the Borrower in
accordance with Section 8.4.(m) that the Borrower’s Credit Rating has changed;
provided, however, if the Borrower has not delivered the notice required by such
Section but the Administrative Agent becomes aware that the Borrower’s Credit
Rating has changed, then the Administrative Agent may, in its sole discretion,
adjust the Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Credit Rating has changed. During any period that the Borrower has received two
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined based on the Level corresponding to the higher of such two Credit
Ratings. During any period for which the Borrower has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating. During any period that the Borrower has not
received a Credit Rating from either Rating Agency, the Applicable Margin shall
be determined based on Level 5.






Level
Borrower’s Credit Rating
(S&P/Moody’s)
Applicable Margin for
LIBOR Loans
Applicable Margin for all Base Rate Loans
1
A-/A3 (or equivalent) or
better
0.875%
0.875%
2
BBB+/Baa1 (or equivalent)
0.925%
0.925%
3
BBB/Baa2 (or equivalent)
1.000%
1.000%
4
BBB-/Baa3 (or equivalent)
1.200%
1.200%
5
Lower than BBB-/Baa3 (or
equivalent)
1.550%
1.550%





“Capitalization Rate” means 6.50%.


“Issuing Bank” means each of Wells Fargo and PNC Bank, National Association in
its capacity as an issuer of Letters of Credit pursuant to Section 2.3. Any
reference to “Issuing Bank” herein shall be to the applicable Issuing Bank or
all Issuing Banks, as the context may require.


“Termination Date” means May 13, 2019, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.


“Third Party Net Income” means, with respect to a Person and for a given period
(a) net income from fees, commissions and other compensation derived from
(without duplication) (i)




--------------------------------------------------------------------------------




managing and/or leasing properties owned by third parties; (ii) developing
properties for third parties; (iii) arranging for property acquisitions by third
parties; (iv) arranging financing for third parties and (v) consulting and
business services performed for third parties; minus (b) taxes paid or accrued
in accordance with GAAP during such period by any “taxable REIT subsidiary” (as
defined in Sec. 856(l) of the Internal Revenue Code) of such Person or any of
its Subsidiaries. For purposes of this definition, the term “third parties”
shall include Unconsolidated Affiliates of a Person.


“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis: (a)
cash, Cash Equivalents, plus (b), the quotient of (i) EBITDA for the four fiscal
quarters of the Parent most recently ended, divided by (ii) the Capitalization
Rate, plus (c) the GAAP book value of Properties acquired during the period of
four fiscal quarters most recently ended, plus (d) the GAAP book value of all
Development Properties, plus (e) the GAAP book value of Unimproved Land plus (f)
the GAAP book value of all Mortgage Receivables and other promissory notes and
plus (g) Capitalized Third Party Net Income; provided, however that to the
extent that the Total Asset Value attributable to Capitalized Third Party Net
Income would exceed 5.0% of Total Asset Value, such excess shall be excluded.
The Parent’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in Total Asset Value calculations consistent with the above
described treatment for assets of the Parent and its Consolidated Subsidiaries.
For purposes of determining Total Asset Value, EBITDA from Properties acquired
or disposed of during the period of four fiscal quarters of the Parent most
recently ended shall be excluded. For purposes of determining Total Asset Value,
the calculation of EBITDA shall exclude Third Party Net Income. To the extent
the amount of Total Asset Value attributable to (x) Unimproved Land, Equity
Interest in Person other than Consolidated Subsidiaries and Mortgage
Receivables, in the aggregate, would exceed
20.0% of Total Asset Value, such excess shall be excluded and (y) Development
Properties would exceed 15.0% of Total Asset Value, such excess shall be
excluded.


(c)    The Credit Agreement is further amended by adding the following sentence
at the end of
the definition of “LIBOR” set forth in Section 1.1.:


If LIBOR determined as provided above would be less than zero, LIBOR shall be
deemed to be zero.


(d)    The Credit Agreement is further amended by restating Section 2.3. in its
entirety to read as follows:
Section 2.3. Letters of Credit.


(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Banks, on behalf of the
Lenders, agree to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date 30 days prior to
the Termination Date, one or more standby letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed $50,000,000, as such amount may be reduced from time to time in
accordance with the terms hereof (the “L/C Commitment Amount”); provided, that
an Issuing Bank shall not be obligated to issue any Letter of Credit if after
giving effect to such issuance, the aggregate Stated Amount of outstanding
Letters of Credit issued by such Issuing Bank would exceed one-half of the L/C
Commitment Amount.


(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of a Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the Termination Date, or (ii) any Letter
of Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a




--------------------------------------------------------------------------------




provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but, except
as set forth in the following sentence, in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
Termination Date. Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Termination Date so long as the Borrower delivers to the Administrative
Agent for its benefit and the benefit of the applicable Issuing Bank and the
Lenders no later than 30 days prior to the Termination Date Cash Collateral for
such Letter of Credit for deposit into the Letter of Credit Collateral Account
in an amount equal to the Stated Amount of such Letter of Credit. The initial
Stated Amount of each Letter of Credit shall be at least $25,000 (or such lesser
amount as may be acceptable to the Issuing Bank, the Administrative Agent and
the Borrower).


(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount, (ii)
beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 5.2.., the applicable Issuing Bank shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary but in no event prior to the date five (5)
Business Days following the date after which such Issuing Bank has received all
of the items required to
be delivered to it under this subsection. The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the applicable Issuing Bank shall deliver
to the Borrower a copy of each Letter of Credit issued by it within a reasonable
time after the date of issuance thereof. To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.


(d) Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by it of any demand for payment under
such Letter of Credit, such Issuing Bank shall promptly notify the Borrower and
the Administrative Agent of the amount to be paid by such Issuing Bank as a
result of such demand and the date on which payment is to be made by such
Issuing Bank to such beneficiary in respect of such demand; provided, however,
that such Issuing Bank’s failure to give, or delay in giving, such notice shall
not discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each Issuing Bank for the amount of each demand for
payment under each Letter of Credit issued by such Issuing Bank at or prior to
the date on which payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by an Issuing Bank of any payment in respect of any
Reimbursement Obligation, such Issuing Bank shall promptly pay to each Lender
that has acquired a participation therein under the second sentence of the
immediately following subsection (i) such Lender’s Commitment Percentage of such
payment.


(e) Manner of Reimbursement. Unless the Borrower provides notice to the
Administrative Agent not later than 12:00 noon Eastern time at least one (1)
Business Day prior to the date that payment is required to be made pursuant to
the related demand for payment that it intends to reimburse the




--------------------------------------------------------------------------------




applicable Issuing Bank by means other than by a borrowing hereunder, then if
the applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation, the Administrative Agent shall give each Lender
prompt notice of the amount of the Revolving Loan to be made available to the
Administrative Agent not later than 12:00 noon Eastern time on the date payment
is required to made, and each Lender shall deposit an amount equal to the
Revolving Loan to be made by such Lender to the Borrower with the Administrative
Agent at the Principal Office in immediately available funds and (ii) if such
conditions would not permit the making of Revolving Loans and the Borrower does
not otherwise reimburse the applicable Issuing Bank for the amount of the
related demand for payment, the failure of which such Issuing Bank shall notify
the Administrative Agent, the provisions of subsection (j) of this Section shall
apply and an Event of Default under Section 10.1.(a)(i) shall have occurred. The
limitations set forth in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection. The Administrative
Agent shall pay the proceeds of any Revolving Loans made pursuant to this
Section to the applicable Issuing Bank, which shall apply such proceeds to repay
the unpaid Reimbursement Obligation.


(f) Effect of Letters of Credit on Commitments. Upon the issuance by an Issuing
Bank of any Letter of Credit and until such Letter of Credit shall have expired
or been cancelled, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.


(g) Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Banks’
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by an Issuing Bank under or in connection with any Letter of
Credit issued by such Issuing Bank, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent, any other
Issuing Bank or any Lender. In this connection, the obligation of the Borrower
to reimburse an Issuing Bank for any drawing made under any Letter of




--------------------------------------------------------------------------------




Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent or any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by such Issuing Bank under any applicable
Letter of Credit against presentation of a draft or certificate which does not
strictly comply with the terms of such Letter of Credit; and (H) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of the Borrower’s Reimbursement Obligations. Notwithstanding anything
to the contrary contained in this Section or Section 12.10., but not in
limitation of the Borrower’s unconditional obligation to reimburse the Issuing
Bank for any drawing made under a Letter of Credit as provided in this Section
and to repay any Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), the Borrower shall have no obligation to
indemnify the Administrative Agent, either Issuing Bank or any Lender in respect
of any liability incurred by the Administrative Agent, either such Issuing Bank
or such Lender arising solely out of the gross negligence or willful misconduct
of the Administrative Agent, either such Issuing Bank or such Lender in respect
of a Letter of Credit as determined by a court of competent jurisdiction in a
final, non-appealable judgment. Except as otherwise provided in this Section,
nothing in this Section shall affect any rights the Borrower may have with
respect to the gross negligence or willful misconduct of the Administrative
Agent, either Issuing Bank or any Lender with respect to any Letter of Credit.


(h) Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Lenders, if any, required by Section 12.7. shall have
consented thereto. In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5.(c).


(i) Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Effective Date with respect to all Existing Letters of Credit and (ii) the
issuance by an Issuing Bank of all other Letters of Credit, each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of the Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such Issuing Bank to pay and discharge when due, such Lender’s Commitment
Percentage of the Issuing Bank’s liability under such Letter of Credit. In
addition, upon




--------------------------------------------------------------------------------




the making of each payment by a Lender to the Administrative Agent for the
account of an Issuing Bank in respect of any Letter of Credit issued by it
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of such Issuing Bank,
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to such Issuing Bank
by the Borrower in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Lender’s Commitment Percentage in any interest or
other amounts payable by the Borrower in respect of such Reimbursement
Obligation (other than the Fees payable to such Issuing Bank pursuant to the
second and the last sentences of Section 3.5.(c)).


(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of each Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by such Issuing Bank under each Letter of Credit
issued by it to the extent such amount is not reimbursed by the Borrower
pursuant to the immediately preceding subsection (d); provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing except as provided in Section 3.9.(d). If the notice referenced in the
second sentence of Section 2.3.(e) is received by a Lender not later than 12:00
noon Eastern time, then such Lender shall make such payment available to the
Administrative Agent not later than 3:00 p.m. Eastern time on the date of demand
therefor; otherwise, such payment shall be made available to the Administrative
Agent not later than 2:00 p.m. Eastern time on the next succeeding Business Day.
Each Lender’s obligation to make such payments to the Administrative Agent under
this subsection, and the Administrative Agent’s right to receive the same for
the account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 10.1.(e) or (f) or
(iv) the termination of the Commitments. Each such payment to the Administrative
Agent for the account of the applicable Issuing Bank shall be made without any
offset, abatement, withholding or deduction whatsoever.


(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the applicable Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit issued by such
Issuing Bank outstanding at such time. Upon the request of any Lender from time
to time, an Issuing Bank shall deliver any other information reasonably
requested by such Lender with respect to such Letter of Credit that is the
subject of the request. Other than as set forth in this subsection, the Issuing
Banks and the Administrative Agent shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of an Issuing Bank to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
the immediately preceding subsection (j).


(l) Existing Letters of Credit. The parties agree that each Existing Letter of
Credit shall, from and after the Effective Date, be deemed a Letter of Credit
issued under this Agreement and shall be subject to and governed by the terms
and conditions of this Agreement and the other Loan Documents.


(e)    The Credit Agreement is further amended by restating Section 2.4.(a) in
its entirety to read as follows:


(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in




--------------------------------------------------------------------------------




an aggregate principal amount at any one time outstanding up to, but not
exceeding, $80,000,000, as such amount may be reduced from time to time in
accordance with the terms hereof; provided, that the Swingline Lender shall not
be obligated to make a Swingline Loan if after giving effect to the making of
such Swingline Loan, the aggregate principal amount of outstanding Revolving
Loans made by it in its capacity as a Lender plus the aggregate principal amount
of outstanding Swingline Loans made by it in its capacity as a Swingline Lender
would exceed the Commitment of the Swingline Lender in its capacity as a Lender.
If at any time the aggregate principal amount of the Swingline Loans outstanding
at such time exceeds the Swingline Commitment in effect at such time, or if at
any time the aggregate principal amount of the outstanding Swingline Loans and
outstanding Revolving Loans made by the Swingline Lender in its capacity as a
Lender exceeds the Commitment of the Swingline Lender in its capacity as a
Lender in effect at such time, the Borrower shall immediately pay the
Administrative Agent for the account of the Swingline Lender the amount of such
excess, and, subject to the parenthetical in the last sentence of Section
3.2., the proceeds of such payment shall be applied to repay outstanding
Swingline Loans. Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder.


(f) The Credit Agreement is further amended by restating the first three
sentences of Section
2.13. and that portion of the fourth sentence of Section 2.13. appearing
immediately prior to the “:” in
their entireties to read as follows:


The Borrower shall have the right, exercisable two times, to extend the
Termination Date in effect as of the date each such right is exercised by six
months. The Borrower may exercise each such extension right only by executing
and delivering to the Administrative Agent, at least 90 days but not more than
180 days prior to the then current Termination Date, a written request for such
extension (each an “Extension Request”). The Administrative Agent shall notify
the Lenders each time it receives an Extension Request promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Termination
Date then in effect shall be extended for six months effective upon receipt by
the Administrative Agent of an Extension Request and payment of the applicable
fee referred to the following clause (b):
(g)    The Credit Agreement is further amended by restating Section 3.5.(e)
thereof in its entirety to read as follows:


(e) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.13., the Borrower agrees to pay to the
Administrative Agent for the account of each Lender (x) upon a first request to
extend the Termination Date by six months, a fee equal to three-fortieths of one
percent (0.075%) of the amount of such Lender’s Commitment (whether or not
utilized) at such time, and (y) upon a second request to extend the Termination
Date for an additional six months, a fee equal to one-twentieth of one percent
(0.050%) of the amount of such Lender’s Commitment (whether or not utilized) at
such time. The extension fee set forth in clause (x) of the immediately
preceding sentence shall be due and payable in full on the date the
Administrative Agent receives a first Extension Request pursuant to such
Section, and the extension fee set forth in clause (y) of the immediately
preceding sentence shall be due and payable in full on the date the
Administrative Agent receives a second Extension Request pursuant to such
Section.


(h)    The Credit Agreement is further amended by restating Section 9.1.(a) in
its entirety as follows:


(a)    [Intentionally Omitted.]


(i)    The Credit Agreement is further amended by restating Section 9.1.(b) in
its entirety as follows:
(b) Ratio of Indebtedness to Total Asset Value. The Parent shall not permit the
ratio of (i) Indebtedness of the Parent and its Consolidated Subsidiaries to
(ii) Total Asset Value to exceed 0.60 to 1.00 at any time. For purposes of
calculating such ratio, (A) Indebtedness shall be adjusted




--------------------------------------------------------------------------------




by deducting an amount equal to the lesser of (1) the amount by which
Unrestricted Cash exceeds $30,000,000 and (2) the amount of Indebtedness that by
its terms is scheduled to mature within 24 months, and (B) Total Asset Value
shall be adjusted by deducting therefrom the amount by which Indebtedness is
adjusted under the preceding clause (A).


(j)    The Credit Agreement is further amended by restating Section 9.1.(e) in
its entirety as follows:
(b) Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Consolidated
Subsidiaries to (ii) Total Asset Value to exceed 0.35 to 1.00 at any time. For
purposes of calculating such ratio, (A) Secured Indebtedness shall be adjusted
by deducting an amount equal to the lesser of (1) the amount by which
Unrestricted Cash exceeds $30,000,000 and (2) the amount of Secured Indebtedness
that by its terms is scheduled to mature within 24 months, and (B) Total Asset
Value shall be adjusted by deducting therefrom the amount by which Secured
Indebtedness is adjusted under the preceding clause (A).


(k)    The Credit Agreement is further amended by restating Section 9.1.(g) in
its entirety as follows:


(g)    [Intentionally Omitted.]
(l) The Credit Agreement is amended by deleting Schedule I attached thereto and
replacing it with Schedule I attached hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    A counterpart of this Amendment duly executed by the Borrower, the
Parent, the
Administrative Agent and all of the Lenders;


(b)    Notes executed by the Borrower, payable to each applicable Lender
(including any
Designated Lender, if applicable but excluding any Lender that has elected not
to receive Notes);


(c) An opinion of counsel to the Borrower, the Parent and the other Loan Parties
addressed to the Administrative Agent and the Lenders regarding such matters as
the Administrative Agent may reasonably request;


(d) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(e) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(f) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;


(g) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action




--------------------------------------------------------------------------------




taken by such Loan Party to authorize the execution, delivery and performance of
this Amendment and the other Loan Documents to which it is a party;


(h)    Evidence that all fees payable by the Borrower to the Administrative
Agent and the
Lenders in connection with this Amendment have been paid; and


(i) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.
Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the
Administrative Agent and the Lenders that:


(a) Authorization. Each of the Parent and Borrower has the right and power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of each of the Parent and the Borrower and each of this Amendment and
the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of the Parent and the Borrower enforceable against the Parent
and the Borrower in accordance with its respective terms except as the same may
be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.


(b) Compliance with Laws, etc. The execution and delivery by each of the Parent
and the Borrower of this Amendment and the performance by the Parent and the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Parent, the Borrower or any other Loan Party; (ii)
conflict with, result in a breach of or constitute a default under (1) the
organizational documents of the Parent, the Borrower or any other Loan Party, or
(2) any indenture, agreement or other instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound, the violation of which indenture, agreement
or other instrument could reasonably be expected to have a Material Adverse
Effect; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Parent, the Borrower or any other Loan Party, other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Bank.


(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations by Parent and Borrower. Each of the
Parent and the Borrower hereby reaffirms that the representations and warranties
made or deemed made by the Parent, the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is true and
correct in all respects) on and as of the date hereof with the same force and
effect as if made on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Credit
Agreement or the other Loan Documents.


Section 5. Assignment. Upon the effectiveness of this Amendment, the
Administrative Agent, the Parent, the Borrower and each Lender agree that the
amount of such Lender’s Commitment is as set forth on Schedule I attached
hereto. Simultaneously with the effectiveness of this Amendment, Branch Banking
and Trust Company (“BB&T”) shall be deemed to have purchased all right, title
and interest in, and all obligations in respect of, the Commitment of Chang Hwa
Commercial Bank, New York Branch (the “Exiting Lender”), so that after giving
effect




--------------------------------------------------------------------------------




to such purchase the Commitment of BB&T will be as set forth on Schedule I
attached hereto. Such purchase shall be deemed to have been effected by way of,
and subject to the terms and conditions of, an Assignment and Assumption without
payment of any related assignment fee, and except for the Notes to be provided
to BB&T, no other documents or instruments shall be, or shall be required to be,
executed in connection with such assignment (all of which are hereby waived).
BB&T and the Exiting Lender shall make such cash settlements among themselves,
through the Administrative Agent, as the Administrative Agent may direct (after
giving effect to any netting effected by the Administrative Agent), with respect
to such assignment. Upon the effectiveness of this Amendment, the Commitment of
the Exiting Lender shall be terminated, and the Exiting Lender shall cease to be
a Lender under the Credit Agreement.


Section 6. Joinder. Upon the effectiveness of this Agreement, BB&T, as a new
Lender, agrees that it shall have all of the rights and obligations of a Lender
under the Credit Agreement and the other Loan Documents with respect to such its
commitment.


Section 7. Representations and Warranties of New Lender. BB&T (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated herby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee as
defined in the Credit Agreement (subject to such consents, if any, as may be
required under such definition), (iii) from and after the effectiveness of this
Amendment, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it
is sophisticated with respect to decisions to provide a Commitment, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the financial statements referenced in
Section 6.1(j) thereof or of the most recent financial statements delivered
pursuant to Section 8.1 of
8.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its credit analysis and decision to provide a Commitment,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment, and (vii) if a Foreign Lender, it has provided all documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by such Lender; and (b) agrees that (i) it will
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


Section 8. Certain References. Each reference to the Credit Agreement in any of
the Loan
Documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment.


Section 9. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 10. Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 12. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated, unless
otherwise specifically stated herein.




--------------------------------------------------------------------------------






Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 14. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


Section 15. Reaffirmation of Guaranty. The Parent hereby reaffirms its
continuing obligations to the Administrative Agent and the Lenders under that
certain Amended and Restated Guaranty dated as of September 7, 2011 (the
“Guaranty”) to which the Parent is a party, and agrees that the transactions
contemplated by the Amendment shall not in any way affect the validity and
enforceability of the Guaranty, or reduce, impair or discharge the obligations
of the Parent thereunder.


[Signatures on Next Page]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to Third
Amended and Restated Credit Agreement to be executed as of the date first above
written.


BORROWER:
                        REGENCY CENTERS, L.P.
 
 
 
 
 
By:
Regency Centers Corporation, Its sole general partner
 
 
By:
/s/ Scott R. Prigge      
Name: Scott R. Prigge Title: Senior Vice President

                                                           PARENT:
                                            REGENCY CENTERS CORPORATION,
 
 
 
 
 
By:
/s/ Scott R. Prigge      
Name: Scott R. Prigge Title: Senior Vice President























































[Signatures Continued on Next Page]














--------------------------------------------------------------------------------










[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
 
 
 
 
 
By:
/s/ Andrew W Hussion     
Name: Andrew W. Hussion Title: Director







































































[Signatures Continued on Next Page]
















--------------------------------------------------------------------------------








[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Ken Carl  
Name: Ken Carl Title: Senior Vice President



















































































[Signatures Continued on Next Page]












--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Asad A. Rafiq  
Name: Asad A. Rafiq Title: Vice President























































































[Signatures Continued on Next Page]














--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Mohammad S Hasan  
Name: Mohammad S Hasan Title: Executive Director



















































































[Signatures Continued on Next Page]












--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


SUNTRUST BANK, as a Lender
 
 
By:
/s/ Danny
Stover                                                                   Name:
Danny Stover Title: Vice President

















































































[Signatures Continued on Next Page]
















--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


COMERICA BANK, as a Lender
 
 
By:
/s/ Michael T.
Shea                                                            Name: Michael T.
Shea Title: Vice President















































































[Signatures Continued on Next Page]
















--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


REGIONS BANK, as a Lender
 
 
By:
/s/ Kerri L.
Raines                                                            Name: Kerri L.
Raines Title: Senior Vice President













































































[Signatures Continued on Next Page]


















--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Daniel
LePage                                                               Name:
Daniel LePage Title: Authorized Signatory















































































[Signatures Continued on Next Page]
















--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
By:
/s/ Keith J.
Connolly                                                               Name:
Keith J. Connolly Title: Managing Director















































































[Signatures Continued on Next Page]










--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ J. Lee
Hord                                                                   Name: J.
Lee Hord Title: Senior Vice President













































































[Signatures Continued on Next Page]
















--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


MIZUHO BANK, LTD., as a Lender
 
 
By:
/s/ Noel
Purcell                                                                  Name:
Noel Purcell Title: Authorized Signatory













































































[Signatures Continued on Next Page]


















--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Third Amended and Restated Credit
Agreement for Regency Centers, L.P.]


BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
By:
/s/ Eric
Searls                                                                     Name:
Eric Searls Title: Senior Vice President















--------------------------------------------------------------------------------








SCHEDULE I


Commitments


Lender
Commitment Amount
Wells Fargo Bank, National Association
$120,000,000
PNC Bank, National Association
$120,000,000
Bank of America, N.A.
$75,000,000
JPMorgan Chase Bank, N.A.
$75,000,000
SunTrust Bank
$75,000,000
Regions Bank
$60,000,000
Royal Bank of Canada
$60,000,000
Sumitomo Mitsui Banking Corporation
$60,000,000
U.S. Bank National Association
$60,000,000
Comerica Bank
$40,000,000
Mizuho Corporate Bank, Ltd.
$35,000,000
Branch Banking and Trust Company
$20,000,000
TOTAL
$800,000,000





